Name: Commission Regulation (EEC) No 785/87 of 19 March 1987 amending Regulation (EEC) No 2665/86 laying down detailed rules for implementing the system of aid for the use of grapes, grape must and concentrated grape must for the manufacture of grape juice and fixing the aid for the 1986/87 wine-growing year
 Type: Regulation
 Subject Matter: plant product;  foodstuff;  agricultural policy
 Date Published: nan

 No L 78/26 Official Journal of the European Communities 20 . 3 . 87 COMMISSION REGULATION (EEC) No 785/87 of 19 March 1987 amending Regulation (EEC) No 2665/86 laying down detailed rules for imple » menting the system of aid for the use of grapes , grape must and concentrated grape must for the manufacture of grape juice and fixing the aid for the 1986/87 wine-growing year tion to the density indicated in the declaration as provided for in Article 2 of Regulation (EEC) No 2665/86 ; Whereas, moreover, a number 1 of drafting changes should be adopted in respect of Regulation (EEC) No 2665/85 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 536/87 (2), and in particular Article 14 a (4) thereof, Whereas Article 1 of Commission Regulation (EEC) No 2665/86 (3), defines the recipients of the aid for use of grapes and various sorts of grape must for the manufac ­ ture of grape juice ; whereas, in order to take account of market realities, it should be specified that processors who buy such products from producers either directly or indi ­ rectly are recipients of the aid ; Whereas experience has shown that in the case where bottling is not carried out by the processor, the system of controls laid down for the grant of the aid does not work, in particular since the competent authorities for the issue and verification of accompanying documents and for the grant of the aid are separate and it is difficult for the reci ­ pient to obtain the supporting documents required ; whereas a provision should therefore be introduced whereby the authority competent for checking the accom ­ panying documents at the place of unloading should, after verification, send a copy of the accompanying document to the aid applicant ; Whereas applications submitted by processors of grape juice must be accompanied by a summary of their stock records for the product in question ; whereas, in cases where the grape juice is prepared for market by the processor himself, the stock records should also specify the quantities of grape juice which are prepared for market each day ; whereas, in view of that additional requirement, it is advisable to extend the time-limit for submitting the application until six months after the processing is over ; Whereas provision should be made for transitional measures to remedy difficulties arising before the entry into force of this Regulation ; whereas to that end certain measures implemented in previous years should be adopted ; Whereas, for technical reasons, a tolerance should be allowed between the density of the product used in rela ­ Article 1 Regulation (EEC) No 2665/86 is hereby amended as follows : 1 . Article 1 ( 1 ) is replaced by the following : ' 1 . For the 1986/87 wine year, aid shall be granted in accordance with the conditions laid down in this Regulation to processors :  who purchase products are referred to in paragraph 2 directly or indirectly from producers or producer groups for the purpose of manufacturing grape juice, or  who, being themselves producers or producer groups, use such products from their own harvest for the purpose of manufacturing grape juice .' 2. The following paragraph is added to Article 5 : 'Where the grape juice or, where appropriate, grape juice blended with other products, is bottled by the processor, the stock records shall also specify the quan ­ tities of grape juice which are put up each day.' 3 . Article 6 ( 1 ) is replaced by the following : ' 1 . Not later than six months after processing is completed, processors shall submit an application for aid to the competent authority, accompanied by :  the copy of the declaration that they hold,  except in the cases referred to in the first and second subparagraphs of paragraph 4, a copy or summary of the stock records referred to in Article 5 relating to the product in question ; Member States may require that the copy or summary be stamped by an official inspector.' (') OJ No L 54, 5 . 3 . 1979, p. 1 . (2) OJ No L 55, 25 . 2. 1987, p. 1 . (3) OJ No L 243, 28 . 8 . 1986, p. 19 . 20 . 3 . 87 Official Journal of the European Communities No L 78/27 conversion rate applying to wine on 1 September 1986.' 4. Article 6 (4) is replaced by the following : '4. Where the grape juice or, where applicable, grape juice blended with other products, is bottled in the Community by a person other than the processor, the bottler shall, within seven days of the product's delivery, forward a copy of the accompanying docu ­ ment to the competent authority in the place of unlo ­ ading, as referred to in Article 4 ( 1 ) of Regulation (EEC) No 1153/75. After a check using that copy and the control copy referred to in Article 10 (3) of the said Regulation, the competent authority in the place of unloading shall forward, no later than two weeks after receipt of such documents, a duly stamped copy of the accompanying document to the processor/consignor of the product in question . 8 . Article 9 is replaced by the following : 'Article 9 1 . Except in case of force majeure, aid shall be payable only in respect of quantities of products actu ­ ally used which do not exceed the following ratio between the said products and the gtape juice obtained :  1,3 for grapes in quintals/hectolitres,  1,05 for grape must in hectolitres/hectolitre,  0,30 for concentrated grape must in hectolitres/ hectolitre, and provided that  the processor has processed the quantity of product set out in the declaration, account being taken of the tolerance provided for in Article 6 (2), However, the copy of the accompanying document, duly stamped by the competent authority in the place, of unloading, shall be handed direct by the said autho ­ rity to the bottler or processor if he so requests. Where bottling of grape juice takes place outside the Community, processors shall submit to the competent authority as referred to in paragraph 1 a copy of the accompanying document showing in box 23 the customs stamp certifying exportation . The copy of the accompanying document and the copy or summary of the stock records, featuring all the items required under Article 5 except those specified in the last indent of the first paragraph thereof, shall be submitted to the competent authority as referred to in paragraph 1 , not later than six months after the bottler has taken over the grape juice or after the grape juice has been exported, as the case may be.'  the density of the product used does not differ by more than 0,005 grams per cubic centimetre from the density indicated in the declaration provided for in Article 2. 2. Except in case of force majeure, if the processor does not fulfil any of the obligations under this Regu ­ lation other than that referred to in paragraph 1 , the aid payable shall be reduced by an amount fixed by the competent authority in proportion to the serious ­ ness of the infringement. 3 . In cases of force majeure, the competent autho ­ rity shall take such action as it considers necessary having regard to the circumstances invoked. 4. The Member States shall inform the Commission of cases in which paragraph 2 has been applied and the outcome of claims as to force majeure.' 5. The following paragraph 4a is inserted between para ­ graphs 4 and 5 in Article 6 : '4a. for all carriage of grape juice commencing before 23 March 1987, the control copy referred to in the version of paragraph 4 which was applicable prior to that date may be replaced by :  a certificate to the effect that the bottler has taken over the grape juice, mentioning the date of taking over, and  a copy of the accompanying document.' 6 . The last indent of Article 6 (5) is deleted. 7. Article 8 (2) is replaced by the following : Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. '2. The amounts indicated in Article 4 shall be converted into national currencies at the agricultural It shall apply with effect from 1 September 1986 . 20 . 3 . 87No L 78/28 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 March 1987. For the Commission Frans ANDRIESSEN Vice-President